In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00207-CV

LOU ANNE PERKINS, Appellant                 §   On Appeal from the 362nd District
                                                Court

V.                                          §   of Denton County (15-09007-362)

                                            §   December 17, 2020
BARRY HICKS, Appellee
                                            §    Per Curiam Memorandum Opinion


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Lou Anne Perkins shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS

                                         PER CURIAM